Citation Nr: 0716473	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
June 1978 to June 1982 and from December 1984 to December 
1988.  The veteran was a member of the Air National Guard of 
North Carolina from approximately January 1989 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefits 
sought on appeal.

An RO hearing was held in January 2004.  A hearing before the 
undersigned in Washington, D.C. was held in March 2005.  In 
September 2005 and October 2006, the Board remanded this case 
for further development.  The veteran filed a September 2006 
motion to advance the appeal on the Board's docket; the 
motion was granted the same month.

The May 2007 informal hearing presentation submitted by the 
veteran's representative can be construed as a claim for 
service connection for a cervical spine disability.  The 
Board refers this matter to the RO for appropriate action.


FINDING OF FACT

A low back disorder to include degenerative disc disease was 
not exhibited in service or for several years after active 
duty and is not shown to be otherwise related to active 
military service or subsequent service with reserve 
components.  





CONCLUSION OF LAW

A low back disorder to include degenerative disc disease was 
not incurred in or aggravated by active military service or 
subsequent reserve component service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required in July 2001 and September 2005 letters.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance VA would provide to obtain evidence on 
his behalf, and that he should submit such evidence or 
provide VA with the information necessary for VA to obtain 
such evidence on his behalf.  The veteran was essentially 
asked to submit any evidence in his possession that pertains 
to his claim.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains statements from 
the veteran, internet articles, a transcript of the veteran's 
January 2004 testimony, a transcript of the veteran's March 
2005 testimony, VA medical records, VA examination reports, 
service medical records, a DD-214, and private medical 
records.  The Board finds that VA has satisfied its duty to 
notify and assist.  All obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and no additional 
pertinent evidence would need to be obtained for a fair 
disposition of this appeal.  The Board is unaware of any such 
evidence and is satisfied that VA has complied with its duty 
to assist the veteran in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

The additional notice requirements regarding disability 
ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) were supplied in an 
October 2006 letter.  Furthermore, in light of the Board's 
denial of the appellant's claim, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any unfair prejudice to the appellant.  For 
the above reasons, it is not unfairly prejudicial to the 
appellant for the Board to proceed to decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).



Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, requires competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran contends that he is entitled to service 
connection for a low back disorder.  He asserts that his low 
back disorder arises from service, specifically, in April 
1985 from trauma as a result of an automobile accident, in 
May 1986 while playing softball, and in July 1988 while 
wrestling.  He does not contend that subsequent reserve 
component service caused or aggravated his low back 
disability.

The SMRs and a November 2006 VA examination address a 
cervical spine problem but show no lower back problem related 
to service.  SMRs pertaining to the 1985 automobile accident 
reference the veteran's cervical and thoracic spine, but not 
the lumbosacral spine; SMRs pertaining to his softball injury 
reflect that the veteran's left hip was injured; and SMRs 
pertaining to the wrestling injury reflect that the veteran's 
cervical spine and right shoulder were injured.  These 
records do not reference an injury to, or disorder of, the 
veteran's lower back.  The veteran's medical records for 
active service are negative for complaints, symptoms, 
diagnosis or treatment of a low back injury or disorder.

Reserve and private medical records reflect that the 
veteran's low back was injured in October 1995 when he fell 
while working for a civilian employer.

Furthermore, yearly physicals from 1989 to 1993 during 
reserve duty list "no recurrent back pain."  In addition, a 
December 1999 report of medical history notes the following: 
"Back injury, 1995.  Chronic back problems since then."  
The form also states that the veteran was receiving Workman's 
Compensation payments since September 1996 and Social 
Security disability payments since June 1998.

Private medical records show that the veteran has chronic 
lower back pain for which regularly sought treatment since 
the October 1995 accident.  Treatment records from Miller 
Orthopaedic Clinic, dated November 11, 1995, state that the 
veteran fell and injured his low back when making a pizza 
delivery for his civilian employer on October 30, 1995.  In 
March 1996, there was a diagnosis of "L5 right foraminal 
stenosis."  The records indicate that the veteran continued 
to seek treatment, which included surgical procedures, 
through April 1998.  

Private treatment records from University Carolinas Physical 
Therapy Associates, dated 1996 to 1997, state that client has 
lumbar strain from an "on the job injury in October 1995."  
An entry, dated April 1996, notes that the veteran slipped 
and fell while making a delivery during civilian employment.  

The veteran was examined in June 1997 for a disability 
determination evaluation by the North Carolina Disability 
Determination Services.  The examining physician provided 
diagnoses of "chronic lower back pain - status post fall, 
October of 1995" and "L5 right foraminal stenosis."

A Medical Board report and State Air Surgeon's Report dated 
December 1999 conclude that the veteran was not injured while 
entitled to basic pay, and that disability was not 
permanently aggravated by service. A State Air Surgeon's 
report dated December 1999 attributes the veteran's back pain 
to a fall while working for a civilian employer in 1995.

Private treatment records from CMC Biddle Point, dated 
November 2001 to February 2003, indicate that the veteran 
continued to seek treatment for his low back pain but that he 
provided a different lay history of the cause.  In February 
2003, Dr. Macerollo stated: "This is a 42-year-old with 
chronic low back pain since injury in Army in 1985. He is on 
Workman's Compensation for this and disability."  The 
physician's assessment was low back pain, chronic in nature.  
The records did not provide any details related to a 1985 low 
back injury in service and did not mention the veteran's 1995 
civilian employment accident.

At his March 2005 Board hearing, the veteran testified that a 
car accident in 1985 injured his lower back and he 
periodically had problems with his back after that.  (Tr. 4-
5).  The veteran maintained that although the SMRs indicated 
a problem with the neck or the thoracic spine or cervical 
spine and did not indicate a problem with the lower back, he 
did complain of a lower back problem, but it was not 
reflected in the SMRs.  (Tr. 4).  He also stated that he had 
two sports injuries which affected his back in 1986.  (Tr. 
5).  Regarding his 1988 separation examination and his 
examinations, beginning in 1989, during reserve service, the 
veteran testified that he did not feel he needed to report 
his back problem because he believed it was noted in earlier 
medical records.  (Tr. 5).  The veteran maintains that his 
low back injury that he suffered as a result of an October 
1995 accident related to his civilian employment was worse 
because of his low back injuries during active service.  
(Tr. 4).

The veteran also submitted a January 2005 letter from his 
private chiropractor, Dr. Greenberg, with an etiology opinion 
in support of his claim.  Although Dr. Greenberg indicated he 
reviewed pertinent records, the opinion lacks detailed 
analysis, and it is not clear which records he reviewed and 
relied upon.  

The veteran was afforded a VA examination in November 2006.  
The VA examining physician reviewed the claims file, 
including all of the above cited medical evidence, as well as 
lay history.  The VA physician attributed the veteran's low 
back disability to his 1995 accident in civilian employment.  
The VA physician reviewed and cited to the SMRs.  In the 
November 2006 report, he stated: "The documentation 
overwhelmingly supports onset of chronic lower back problems 
at 1995.  No serious or chronic back condition is documented 
until after the 1995 injury."  In addition, the VA physician 
found that there was a less than 50 percent probability that 
the veteran's degenerative disk disease of the lumbar spine 
was "caused by or the result of a car accident during 
service and other back injuries during service."  
Accordingly, the Board gives greater weight to the opinion of 
the VA physician who has examined all of the evidence and 
provided a full analysis of the medical evidence in his 
report.

The Board finds the February 2003 statement of Dr. Macerollo 
unpersuasive.  Although it linked the veteran's low back 
disability to his 1985 accident in service, no basis was 
presented for the conclusion.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993). 

After consideration of all the evidence of record, including 
the veteran's testimony, the Board finds that the 
preponderance of evidence is against the claim.  Because the 
preponderance of evidence is against the claim, the benefit-
of-the-doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for low back disorder to include degenerative disc 
disease is therefore denied.

ORDER

Service connection for a low back disability to include 
degenerative disc disease is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


